DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in the application.

Election/Restriction
Applicant's election with traverse of Group I, claims 1-13, is acknowledged.  
In summary, the traversal is on the ground that the reference of Pierce et al. (WO 2007/090122) does not teach the amino acid sequence of SEQ ID NO: 10 and does not support lack of unity. This is not found persuasive because the prior art need not explicitly disclose the amino acid sequence of the asparaginase produced by Rhodococcus sp. DAP 96253 (see MPEP 2112.I). As shown by the instant specification at p. 11, lines 10-18, the asparaginase produced by Rhodococcus sp. DAP 96253 inherently comprises the amino acid sequence of SEQ ID NO: 10.  
Applicant's election with traverse of species (b), a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 8, in the reply filed on May 3, 2021 is acknowledged. 
In summary, the traversal is on the ground that the three recited species of asparaginase is not an unreasonable number of species. According to the applicant, in view of 37 CFR 1.141, the applicant should not be required to elect a species. Applicant’s argument is not found persuasive. 37 CFR 1.141(a) states (in relevant part) 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.
Claims 3 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.
Claims 1, 2, 4, and 6-13 are being examined on the merits.  

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2017/059655, filed on November 2, 2017, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/417,456, filed on November 4, 2016. 

Information Disclosure Statement


Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on May 3, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Claim Objections
Claims 6, 8, and 12 are objected to because of the following informalities:
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  
Claims 6 and 12 are objected to in the recitation of “Rhodococcus rhodochrous”, “E. coli”, and “Erwinia” and in the interest of improving claim form, it is suggested that the noted terms be italicized.
Claim 12 is also objected to in the recitation of “L-aspariginase”, which appears to be a misspelling of L-asparaginase. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is indefinite in the recitation of “claim 1 to 7 claim 1”. It is suggested that the applicant clarify the meaning of the claim. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 2, 4, 6-10, 12, and 13 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for treating a subject with leukemia, comprising administering to the subject a composition comprising an endotoxin-free asparaginase comprising a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 8, does not reasonably provide enablement for a method for treating a subject with any disease treatable by L-asparagine depletion as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (p. 1, lines 28-34), “[d]iscosed herein are asparaginase enzymes that, being produced/derived from the Gram-positive bacterium Rhodococcus rhodochrous DAP 96253, are endotoxin free … R. rhodochrous DAP 96253 is also shown herein to produce at least one Nitrile Hydratase (NHase) that, in addition to having nitrile hydratase activity, also shows asparaginase activity”.
The breadth of the claims: Claim 1 (claims 2, 4, 6-8, 12, and 13 dependent therefrom) is drawn to (in relevant part) a method for treating a subject with a disease treatable by L-asparagine depletion, comprising administering to the subject a composition comprising an endotoxin-free asparaginase comprising a heteropolymer of 
According to the specification (p. 17, lines 2-21, “the disclosed endotoxin-free asparaginase enzyme is useful in the treatment…of acute lymphoblastic leukemia (ALL) in both adults and children, as well as other conditions where asparagine depletion is expected to have a useful effect. Such conditions include, but are not limited to the following: malignancies, or cancers, including but not limited to hematalogic malignancies, non-Hodgkin's lymphoma, NK lymphoma, pancreatic cancer, Hodgkin's disease, acute myelocytic leukemia, acute myelomonocytic leukemia, chronic lymphocytic leukemia, lymphosarcoma, reticulosarcoma, and melanosarcoma. Representative non-malignant hematologic diseases which respond to asparagine depletion include immune system-mediated blood diseases, e.g., infectious diseases such as those caused by HIV infection (i.e., AIDS). Non-hematologic diseases associated with asparagine dependence include autoimmune diseases, for example rheumatoid arthritis, SLE, autoimmune, collagen vascular diseases, AIDS, etc. Other autoimmune diseases include osteo-arthritis, Issac's syndrome, psoriasis, insulin dependent diabetes mellitus, multiple sclerosis, sclerosing panencephalitis, systemic lupus erythematosus, rheumatic fever, inflammatory bowel disease (e.g., ulcerative colitis and Crohn's disease), primary billiary cirrhosis, chronic active hepatitis, glomerulonephritis, myasthenia gravis, pemphigus vulgaris, and Graves' disease”. 
Claim 9 is drawn to the method of claim 1, wherein the disease treatable by L-asparagine depletion is a cancer.

The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, the use of L-asparaginase for treatment of leukemia was well-known in the prior art. For example, the reference of Pierce et al. (US 7,531,343 B2; cited on the IDS filed on May 3, 2019) discloses that asparaginase can be effective in the treatment of leukemia. According to Pierce, leukemia cells require an external source of asparagine and administering asparaginase to a patient suffering from leukemia limits the available source of asparagine, thus weakening the leukemia cells and making them more susceptible to chemotherapy (column 2, lines 29-39).
However, as noted above, the claims encompass treating all diseases “treatable by L-asparagine depletion” and before the effective filing date, the use of L-asparaginase for treatment of other proliferative diseases was highly unpredictable. For example, the reference of Jinta et al. (J. Med. Dent. Sci. 62:1-9, 2015; cited on Form PTO-892) discloses that out of five patients having EBV-positive T/NK lymphoproliferative disease, only a single patient responded to L-asparaginase therapy, noting that the effect of asparaginase as monotherapy in EBV-positive T/NK lymphoproliferative disease is limited (p. 1, abstract). 
Rhodococcus rhodochrous DAP 96253 (pp. 9 and 10), which nitrile hydratase from R. rhodochrous DAP 96253 possesses both asparaginase and glutaminase activity (p. 24, lines 27-28). The reference of McDermott et al. (Bioorg. Med. Chem. 24:1819-1839, 2016; cited on Form PTO-892) discloses that glutaminase activity is proportional to the growth of tumor cells, glutaminase upregulation is present in multiple cancer cell lines and correlates with increased proliferative rate, and that glutaminase is a target of cancer chemotherapy (p. 1819, column 1). Similarly, the reference of Thai et al. (Nat. Comm. 6:8873, 2015, 9 pages; cited on Form PTO-892) discloses that glutaminase is critical for optimal viral replication and that glutaminase inhibitors may be useful to reduce replication of viruses (p. 1, abstract). Thus, since nitrile hydratase from R. rhodochrous DAP 96253 has glutaminase activity, it is highly unpredictable as to whether or not administration of a polypeptide that has glutaminase activity will successfully treat all diseases “treatable by L-asparagine depletion” as defined in the specification.   
Given the state of the art, one of skill would have recognized a high level of unpredictability in the art of treating a subject with a disease treatable by L-asparagine depletion as encompassed by the claims.
The amount of direction provided by the inventor and The existence of working examples: The specification discloses treating Jurkat leukemia cells with purified nitrile hydratase having asparaginase and glutaminase activities from R. rhodochrous DAP 96253, which inhibited cell growth (p. 25, lines 4-5; Figure 5). Other than leukemia cells, 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the art, it is the examiner’s positon that undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 1 (claims 2 and 8-13 dependent therefrom) is drawn to (in relevant part) a method for treating a subject with a disease treatable by L-asparagine depletion, comprising administering to the subject a composition comprising an endotoxin-free asparaginase comprising a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8.
Claim 6 (claim 7 dependent therefrom) is drawn to the method of claim 1, wherein the asparaginase is isolated from Rhodococcus rhodochrous DAP 96253 cells.
Given a broadest reasonable interpretation, claim 6 is not limited to an asparaginase homologous to Rhodococcus rhodochrous DAP 96253 cells and rather broadly encompasses isolating a recombinanty-produced asparaginase using Rhodococcus rhodochrous DAP 96253 cells as an expression host. As such, the asparaginase of claim 6 encompasses any asparaginase comprising a heteropolymer of 
The specification discloses the actual reduction to practice of a single representative species of a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8 – a nitrile hydratase having asparaginase activity and comprising a first subunit having the amino acid sequence of SEQ ID NO: 6 and a second subunit having the amino acid sequence of SEQ ID NO: 8. There are no other drawings or structural formulas disclosed of an asparaginase as encompassed by the claims. However, with the aid of a computer, one of skill in the art could conceivably identify all of the amino acid sequences that have at least 80% sequence identity with the amino acid sequences of SEQ ID NO: 6 and 8. However, there is no prior-art or disclosed teaching regarding which 20% of the amino acids can vary from the amino acid sequences of SEQ ID NO: 6 and 8 and still result in a polypeptide with asparaginase activity. Before the effective filing date, it was well-known in the prior art that amino acid modification is generally unpredictable. For example, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). Also, the reference of Zhang et al. (Structure 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pierce et al. (US 7,531,343 B2; cited on the IDS filed on May 3, 2019; hereafter “Pierce”). 
The claims are drawn to a method for treating a subject with a disease treatable by L-asparagine depletion, comprising administering to the subject a composition comprising an endotoxin-free asparaginase comprising: 
(a) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:2 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:4;
(b) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8;

(d) any combination of (a), (b), or (c).
Regarding claim 1, the reference of Pierce discloses that asparaginase can be effective in the treatment of leukemia. According to Pierce, leukemia cells require an external source of asparagine and administering asparaginase to a patient suffering from leukemia limits the available source of asparagine, thus weakening the leukemia cells and making them more susceptible to chemotherapy (column 2, lines 29-39). Pierce discloses that asparaginase for use in treatment of leukemia is presently obtained from E. coli and Erwinia, however these sources can result in Gram-negative toxins, which is undesirable and teaches using an asparaginase from a microorganism that does not produce gram-negative toxins (column 2, lines 43-55). Pierce discloses inducing asparaginase production by Gram-positive Rhodococcus sp. DAP 96253 cultured in the presence of asparagine (column 12, line 9; column 21, Example 9). Pierce discloses the method can comprise a further step of recovering the desired enzyme activity (column 4, lines 14-17). Given that Rhodococcus sp. DAP 96253 is a gram-positive bacterium, which does not produce endotoxin, the asparaginase produced by Rhodococcus sp. DAP 96253 is considered to be endotoxin free asparaginase. Pierce does not explicitly disclose the amino acid sequence of asparaginase produced by Rhodococcus sp. DAP 96253. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and the instant specification discloses that asparaginase produced by Rhodococcus sp. DAP 96253 comprises the amino acid 
Regarding claim 2, the term “recombinant” does not structurally and/or functionally distinguish over the asparaginase produced by Rhodococcus sp. DAP 96253 as disclosed by Pierce.
Regarding claims 6 and 7, Pierce discloses inducing asparaginase production by Gram-positive Rhodococcus sp. DAP 96253 cultured in the presence of asparagine (column 12, line 9; column 21, Example 9) and discloses the method can comprise a further step of recovering the desired enzyme activity (column 4, lines 14-17).  
Regarding claim 9, as noted above, Pierce discloses administering asparaginase to treat leukemia (column 2, lines 29-39), which is a cancer.
Therefore, Pierce anticipates claims 1, 2, 6, 7, and 9.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date that Pierce is disclosing a method for administering the asparaginase produced by Gram-positive Rhodococcus sp. DAP 96253 to a patient suffering from leukemia. One would have been motivated to and would have had a reasonable expectation of success to method for administering the asparaginase produced by Gram-positive Rhodococcus sp. DAP 96253 to a patient suffering from leukemia because of the explicit teachings of Pierce as described above.
arguendo Pierce does not anticipate, the invention of claims 1, 2, 6, 7, and 9 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (supra) in view of Abribat, T. (US 2016/0060613 A1; cited on Form PTO-892; hereafter “Abribat”). 
The relevant disclosures of Pierce as applied to claims 1, 6, 7, and 9 are set forth above. 
Pierce does not disclose the limitations of claims 8 and 10-13.  
Regarding claim 8, Abribat teaches conjugating PEG to an asparaginase to increase the circulating half life of the asparaginase (paragraph [0018]). 
Regarding claims 10 and 11, Abribat teaches L-asparaginases have successfully been used for treatment of ALL in children (paragraph [0004]). 
Regarding claim 12, Abribat teaches administering PEG-conjugated Erwinia L-asparaginase to a patient with a previous hypersensitivity to E. coli L-asparaginase (claim 67). 

Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pierce and Abribat to modify Pierce according to Abribat. One would have been motivated to and would have had a reasonable expectation of success to modify Pierce according to Abribat because Pierce discloses an asparaginase for treatment of leukemia and Abribat provides additional guidance regarding treatment using asparaginase (Abribat teaches using asparaginase for treatment of ALL), guidance regarding a beneficial modification of asparaginase (conjugating PEG to an asparaginase to increase the circulating half life of the asparaginase), and guidance regarding administration of asparaginase (administering PEG-conjugated asparaginase to a patient with a previous hypersensitivity to E. coli asparaginase and administering PEG-conjugated asparaginase at a dose that depletes asparagine to undetectable levels for a period of about 3 days to about 10 days). Therefore, the method of claims 8 and 10-13 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-21 are pending.
Claims 3, 5, and 14-21 are withdrawn from consideration.
Claims 1, 2, 4, and 6-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656